Citation Nr: 1745590	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI). 

2.  Entitlement to a rating in excess of 30 percent for TBI/post concussion syndrome, to include headaches.

3.  Entitlement to a rating in excess of 10 percent for a forehead scar.

4.  Entitlement to a rating in excess of 10 percent for a left neck scar.

5.  Entitlement to a compensable rating for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.
 
7.  Entitlement to service connection for a sleep disorder.
 
8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.
9.  Entitlement to a total disability rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2004 to November 2007, including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2016, the Veteran withdrew his pending Board hearing request.  38 C.F.R. 
§ 20.704(e).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 2017 statement from the Veteran's representative, prior to the promulgation of a Board decision, the Veteran withdrew his appeals regarding: entitlement to a rating in excess of 70 percent for PTSD with TBI; entitlement to a rating in excess of 30 percent for TBI/post concussion syndrome, to include headaches; entitlement to a rating in excess of 10 percent for a forehead scar; entitlement to a rating in excess of 10 percent for a left neck scar; entitlement to a compensable rating for a left knee disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a sleep disorder; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal are met for the following claims: entitlement to a rating in excess of 70 percent for PTSD with TBI; entitlement to a rating in excess of 30 percent for TBI/post concussion syndrome, to include headaches; entitlement to a rating in excess of 10 percent for a forehead scar; entitlement to a rating in excess of 10 percent for a left neck scar; entitlement to a compensable rating for a left knee disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a sleep disorder; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, Veteran's representative withdrew his appeals before the Board regarding: entitlement to a rating in excess of 70 percent for PTSD with TBI; entitlement to a rating in excess of 30 percent for TBI/post concussion syndrome, to include headaches; entitlement to a rating in excess of 10 percent for a forehead scar; entitlement to a rating in excess of 10 percent for a left neck scar; entitlement to a compensable rating for a left knee disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a sleep disorder; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.  See July 2017 correspondence from the Veteran's representative.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD with TBI is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for TBI/post concussion syndrome, to include headaches, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for a forehead scar is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for a left neck scar is dismissed.

The appeal as to the issue of entitlement to a compensable rating for a left knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left ankle disability is dismissed.

The appeal as to the issue of entitlement to a sleep disorder is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability is dismissed.



REMAND

Regarding TDIU, the Veteran's VA treatment records suggest receipt of VA Vocational Rehabilitation services.  Moreover, the Veteran has reported treatment at Evans Hospital in the Army Substance Abuse Program (ASAP).  These records have not been associated with the claims file and should be obtained on remand.

In addition, the Veteran's December 2015 VA Form 21-8940 reflects no employment since separation from active duty in 2007.  However, other information of record indicates otherwise.  Specifically, a December 2008 VA treatment note reflects the Veteran reported being employed as a painter, although work was slow; a February 2011 VA treatment note reflects he quit the painting job due to a shoulder injury.  A March 2010 VA treatment note reflects he reported working 10-hour days as a carpet-layer.  In April 2010, he stepped in a hole while working a landscaping job, injuring his left ankle.  A January 2012 VA treatment note reflects the Veteran reported starting work again.  Given this contradictory information, on remand, the AOJ should request that the Veteran submit a new VA Form 21-8940, which should (upon resubmission) include all employment information (including periods of self-employment) since August 2010.  VBA Manual M21-1, IV.ii.2.F.2.b; IV.ii.2.F.4.k.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Obtain the Veteran's VA Vocational Rehabilitation records.

3. With any necessary assistance from the Veteran, obtain all records from Evans Hospital and the Army Substance Abuse Program (ASAP).  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

4. Send the Veteran another VA 21-8940 Application for TDIU and request that he include all employment since August 2010, including periods of self-employment.  Conduct all appropriate development for the employers identified. 

5. After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


